Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 28, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as a school bus driver for five years until she was fired for leaving the bus running with 10 students and a teacher on board in order to use the restroom. The Unemployment Insurance Appeal Board, reversing the decision of the Administrative Law Judge, ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct. The record establishes that claimant was aware of the employer’s policy, which was in accordance with the Vehicle and Traffic Law, that drivers are not to leave the bus unattended with the keys in it while there are people on the bus. Notwithstanding *1012claimant’s excuse for her conduct, we find no reason to disturb the Board’s decision inasmuch as claimant’s knowing violation of the employer’s policy was potentially detrimental to the employer’s best interests (see Matter of Parody [Commissioner of Labor], 7 AD3d 868, 869 [2004]; see also Matter of Gallagher [Commissioner of Labor], 13 AD3d 702 [2004]; Matter of Guibert [Commissioner of Labor], 254 AD2d 661, 662 [1998]). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P.J., Mercure, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.